Citation Nr: 0533202	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
claimed as stomach aches.

2.  Entitlement to service connection for a right knee 
disorder, claimed as residuals of a right knee fracture.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969, including service in the Republic of Vietnam from 
November 1967 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying various 
claims of the veteran, including his original claims or 
claims to reopen for service connection for a stomach 
disorder, a right knee disorder, post-traumatic stress 
disorder (PTSD), and residuals of a fracture of the left 
wrist.  

In his July 2003 statement, the veteran withdrew from 
appellate consideration the issues of his entitlement to 
service connection for a left shoulder disorder, a right hip 
disorder, muscle spasms of the neck and back, and residuals 
of a broken clavicle.  Those issues are no longer within the 
Board's jurisdiction and, as such, cannot be herein 
addressed.  

Pursuant to his request, the veteran in June 2005 was 
afforded a Board hearing in Washington, DC, before the 
undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.  At such proceeding, the veteran 
offered testimony in support of his entitlement to service 
connection for right leg and hip disorders.  Such matters are 
not now within the Board's jurisdiction for review, but are 
referred to the RO for appropriate consideration.  Items 
warranting consideration include the rating decision of 
January 1983, denying service connection for a right thigh 
injury; the veteran's application for VA compensation 
received in August 2002, wherein he alleged entitlement to 
service connection for a right leg disorder; the veteran's 
July 2003 withdrawal from appellate consideration of his 
pending claim for service connection for a right hip 
disorder; and his hearing testimony of June 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Additional documentary evidence in the form of VA outpatient 
medical records, having a bearing on the issues presented, 
were received into the veteran's claims folder beginning on 
September 16, 2003, and on several subsequent occasions.  The 
record reflects that the most recent supplemental statement 
of the case was prepared on September 13, 2003, and mailed to 
the veteran two days latter, albeit without consideration of 
the evidence referenced above.  Corrective action is thus 
mandated by 38 C.F.R. § 19.31 (2005).  

Testimony provided by the veteran in June 2005 as to 
treatment received at the VA Medical Center in Augusta, 
Georgia, for PTSD, as well as a VA compiled computer-
generated listing of his outpatient encounters with its 
medical personnel, are to the effect that he has been 
evaluated and treated for various disorders, including his 
PTSD, far more frequently than is reflected by the records 
currently on file.  Testimony was also received that he had 
been in receipt of disability benefits from the Social 
Security Administration (SSA) since 1998, although records 
relating thereto are not now on file.  On the basis of the 
foregoing, further actions are needed to secure all pertinent 
VA and SSA records.  

Notice is taken that VA treatment records compiled in 2002 
and 2003 reflect a diagnosis of PTSD, although the 
information provided by the veteran as to his inservice 
stressors leading to the onset of his PTSD lacks specifics, 
such as dates, locations, and names of those involved.  
Notice is hereby provided to the veteran that meaningful 
research as to the occurrence of his stressors cannot be 
undertaken without detailed information as to the who, what, 
when, and where as to each alleged stressor.  Further actions 
to obtain the needed information, and, if obtained, to 
conduct the necessary research, are found to be in order.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran must be contacted in 
writing in order to determine whether he 
is alleging that his PTSD is the result 
of combat stressors.  If so, the veteran 
must be asked to provide all necessary 
details of such combat, including the 
date, place, and unit to which he was 
assigned at the time of any combat, as 
well as the circumstances and events he 
alleges constituted his engaging the 
enemy in combat.

Upon receipt of any response, the RO/AMC 
is to verify to the extent possible any 
assertion by the veteran that he engaged 
in combat while in military service, see 
VAOPGCPREC 12-99; 65 Fed.Reg. 6257 
(2000), and render a decision in writing 
as to whether the veteran engaged in 
combat with the enemy.

2.  Separately, the veteran must be 
contacted in writing for the specific 
purpose of requesting that he submit a 
comprehensive written statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service that 
led to the onset of his PTSD.  Each 
incident should be fully described with 
the approximate dates of any and all 
incidents to within seven days if 
possible, the types and locations of the 
incidents, the unit to which assigned at 
the time, the full names and service 
numbers of any other persons present, 
detailed descriptions of events, and any 
other identifying information.

The veteran must be advised that this 
information is necessary to obtain 
supportive evidence of his claimed 
stressors, and that he must be as 
specific as possible.  Without such 
details, adequate research for verifying 
information may not be able to be 
conducted.  The veteran must also be 
advised to obtain and submit any 
verifying data from individuals who might 
have knowledge of his inservice 
stressors, which he claims led to the 
onset of his PTSD, such as statements 
from fellow servicemen who may have 
witnessed the inservice events or from 
family members or others to whom he may 
have described the stressors at or about 
the time of their occurrence.  

3.  The RO/AMC must thereafter review the 
materials submitted to date in order to 
ascertain whether the information 
provided is sufficiently detailed so as 
to permit research in order to verify the 
claimed incidents.  If the materials are 
not sufficiently detailed, additional, 
specific information must be requested 
from the veteran.  

4.  Then, based on any and all 
information regarding the veteran's 
claimed stressors already provided or 
obtained as a result of this remand, if 
sufficiently detailed, the RO/AMC must 
prepare a detailed summary of all the 
claimed stressors.  This summary, along 
with a copy of the veteran's Department 
of Defense Form 214, his service 
personnel records, and all associated 
documents must then be sent to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) with a request 
to provide any information that may 
corroborate the alleged stressor(s).  

5.  Following the RO/AMC's receipt of the 
USASCRUR report, as well as the 
completion of any additional development 
requested above or suggested by the 
USASCRUR, the RO/AMC should prepare a 
report detailing the nature of any in-
service stressful event(s), verified by 
the USASCRUR or through other documents.  
If no stressor is verified, that should 
be so stated in such report.

6.  All pertinent VA examination and 
treatment records, not already on file, 
regarding the veteran's claimed disorders 
of the stomach, right knee, PTSD, and 
left wrist, which were compiled during 
postservice years at the VA Medical 
Centers in Richmond, VA; Sepulveda, CA; 
Los Angeles, CA (Wadsworth and 
Brentwood); and Augusta, GA, must be 
obtained for inclusion in the claims 
folder.

7.  The RO/AMC must obtain all pertinent 
medical and administrative records from 
the SSA relating to the veteran's 
application for and receipt of SSA 
disability benefits.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.

8.  If and only if credible supporting 
evidence of an inservice stressor is 
shown in concert with medical evidence 
diagnosing PTSD in accordance with 38 
C.F.R. § 4.125(a) (2005), then and only 
then should the RO/AMC arrange for the 
veteran to be afforded a VA psychiatric 
examination for an assessment of the 
nature and etiology of such PTSD.  The 
claims folder in its entirety is to be 
furnished to such physician for review.  
Such examination is to include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation and any needed 
diagnostic studies.  All established 
diagnoses are then to be fully set forth.

The examiner must then offer an opinion, 
with full supporting rationale, 
addressing the following:

Does the veteran have PTSD 
using the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?  If 
so, is it at least as likely as 
not that the veteran's PTSD is 
the result of any independently 
verified inservice event?  If 
so, which independently 
verified event is responsible 
for his PTSD and are the 
veteran's current symptoms of 
PTSD linked to any such event?

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.

9.  Following the completion of the 
foregoing actions, the AMC/RO must review 
the record and ensure that all of the 
actions herein sought have been completed 
in full.  If corrective action is deemed 
necessary, such action must immediately 
follow.  

10.  Lastly, the veteran's original 
claims for service connection for stomach 
and right knee disorders and his claims 
to reopen for service connection for PTSD 
and residuals of a left wrist fracture 
must be readjudicated in a new rating 
decision, on the basis of the evidence on 
file, including that submitted in 
September 2003 and thereafter, and all 
governing legal authority.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


